The opinion of the court was delivered by
Lewis, C. J.
The Act of 2d February, 1854, provides that the returns of all municipal elections (with exceptions not material to tfte present ease) “ shall be subject to the inquiry and determination of-the Court of Common Pleas of the county of Philadelphia, upon the complaint of fifteen or more of the qualified voters of the proper ward or division, which complaint shall be filed in the said court, within twenty days after such election,” &c., and “ the said court in judging of such elections shall proceed upon the merits thereof, and determine finally concerning the same, according to the laws of the Commonwealth.” If the election of William Garrigues had been contested in the manner thus prescribed, the judgment of the Court of Common Pleas would have been- final. It would not have been reversed by quo warranto, or by any other collateral proceeding. Even a certiorari would only draw into review in this court the regularity of the proceedings, without reaching the merits of the case as disclosed in the evidence. On the merits the judgment of the Common Pleas, by the terms of the Act of 1854, is final and irreversible. In addition to the provisions of the statute to this effect, the principle of the common law produces the same result. It is the interest of the public that *12there should be au end to contention. Justice to the parties requires that no one should be twice vexed for the same cause. For these reasons the general rule of the common law has been established, that no judgment of a court of competent jurisdiction can be re-examined in a collateral proceeding. If the election had been contested in the manner prescribed by the statute, the decree of the Common Pleas could not have been re-examined in this form of action. Can the Commonwealth gain any advantage by disregarding the requirements of the statute ? The Act of 1806 furnishes an answer to this question. The remedy prescribed by the statute must be pursued.
But it is argued that the Commonwealth is not bound by the statute. It is true that the general rule in England is that the king is not bound by a statute if he be not named in it. But this rule has many exceptions. All statutes made to suppress wrong, to take away fraud, to prevent the decay of religion, to prevent tortious usurpations, or to secure to electors the right to make free election, are excepted out of this rule in England, and bind the king although he be not named: 5 Coke’s Rep. 14 b; Dwarris on Statutes, 27, 28. The Act of 1854 comes within the spirit of several of these exceptions. In addition to this, the subject-matter, being one in which the Commonwealth is the chief party in interest, plainly indicates an intention to bind the state. If this were not the construction, the statute would be almost inoperative. It is therefore our opinion that the remedy prescribed by the Act of 1854 excludes all other remedies for matters which might have been investigated in the form prescribed by that act. It is not necessary to determine how far this statute binds Henry Wynkoop. He is not a party to this suit. He has carefully avoided becoming the relator, or in any way making himself liable for costs.
The 13th section of the Act of 13th April, 1840, applies to writs of quo warranto brought by individuals, in which the controversy is “between persons claiming to be duly elected.” It does not therefore apply to this case. If it did, it is repealed by the Act of 1854, so far as the former is repugnant to the provisions of the act last mentioned.
It follows that the defendant is entitled to judgment on the demurrer.
Judgment for the defendant; and it is ordered that the county of Philadelphia pay the costs.